State of New York
Court of Appeals
                                                        This memorandum is uncorrected and subject to
                                                      revision before publication in the New York Reports.




 No. 22
 The People &c.,
         Respondent,
      v.
 Howard Powell,
         Appellant.




 Kendra L. Hutchinson, for appellant.
 Danielle M. O'Boyle, for respondent.




 Reargument ordered for a future Court session. Chief Judge DiFiore and Judges Rivera,
 Stein, Fahey, Garcia and Wilson concur.


 Decided April 1, 2021